UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4579



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CALVIN RICO ROSEMOND,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-435)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James  Barlow   Loggins, Assistant     Federal  Public   Defender,
Greenville, South Carolina, for Appellant. Regan Alexandra
Pendleton, Office of the United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Calvin R. Rosemond pled guilty to one count of possession

with intent to distribute five grams or more of cocaine base, 21

U.S.C. § 841(a)(1) (2000), and knowingly using and carrying a

firearm during and in relation to a drug trafficking crime, 18

U.S.C. § 924(c)(1)(A) (2000).       He received a 254-month sentence.

Rosemond’s attorney has filed a brief in accordance with Anders v.

California,   386   U.S.   738   (1967),   stating   that   there   are   no

meritorious issues for appeal, but asserting that the district

court failed to meet the requirements of Rule 11 of the Federal

Rules of Criminal Procedure at the plea hearing and failed to

properly calculate Rosemond’s sentence.        Rosemond has filed a pro

se supplemental brief.     Finding no reversible error, we affirm.

          Neither claim presented by counsel was preserved in the

district court.     Therefore, they are reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 526-27 (4th Cir.), cert.

denied, 537 U.S. 899 (2002).      First, Rosemond contends his Fed. R.

Crim. P. 11 plea hearing was inadequate.       In light of the district

court’s thorough plea colloquy, we find Rosemond was fully aware of

his rights and the consequences of his plea and that his plea was

knowing and voluntary.      We find the district court complied with

the requirements of Fed. R. Crim. P. 11 in accepting Rosemond’s

plea.




                                  - 2 -
           Next,      Rosemond    challenges    the    district     court’s

calculation of the guideline range and the specific sentence

imposed.      We    find   that   the   guideline   range   was   correctly

calculated.        Furthermore, because the sentence is within the

properly calculated guideline range and the statutory maximum

penalty for the offenses, this court has no authority to review the

district court’s imposition of this specific sentence.              United

States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

           We have reviewed the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.     We further find Rosemond’s claims in his pro se

supplemental brief without merit.            Accordingly we affirm the

judgment of the district court.         This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.              If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                                   AFFIRMED


                                    - 3 -